Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

			          	          DETAILED ACTION
  SPECIFICATION OBJECTION
Updated information (i.e. US Patent numbers) for application numbers 16/004,028 and 14/967,353 at top of page 1 of specification would be needed since both applications became US Patents.  Submission of a whole paragraph would be needed.

				   REJECTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The recited “a 3D integration circuit system define din claim 2 which contains from about 0.1% to about 1% of an adhesion promoting coupling agent” of claim 3 is  adhesion promoting coupling agent is a part of a polymer composite adhesive or not (e.g. on wafers).  Also, the “about 0.1% to about 1%” is indefinite since it is unclear whether the “%” is based on “volume” or “weight”.  Also, the “which contains” should be” which further contains” for an additional component.
The recited “polymer based adhesive are insoluble” of claim 5 is indefinite absent a solvent or medium in which the polymer based adhesive exposed.
The recited “said coupling agent” of claim 5 would lack an antecedent basis in claim 1.
The recited “a plurality of stacked silicon wafer devices layers which are vertically interconnected defined in claim 1” of claim 6 is confusing since it is unclear whether a stack comprising bonded top wafer and bottom wafer are further bonded to another stack comprising bonded top wafer and bottom wafer or not.  See Ex parte Miyazaki, No. 2007-3300, 2008 WL 5105055, at 5 (BPAI Nov. 19, 2008) 89 USPQ2d 1207: [I]f a claim is amendable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim unpatentable under 35. USC 112, 2nd paragraph, as indefinite.  Also, see MPEP 706.03(d) and 2143.03.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


Claims 1, 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Dang et al (US 2014/0147986 A1) in view of Eckblad et al (US 6,407,922), Grunlan et al (US 9,496,475) and Reese et al (US 2016/0297935 A1).
Dang et al teach a method of bonding wafers by an adhesive and a through-silicon via (TSV) processing thereof by IR laser in abstract, Figures and claims.
Dang et al teach that the adhesive comprise a polymeric material and carbon nanotubes in claims 9 and 10.  
The instantly recited “comprising” would permit releasable layers taught by Dang et al.  The transitional term “comprising” is an “open” term, in the sense that it leaves the claim open for the inclusion of unspecified ingredients, “even in major amounts.”  Ex parte Davis and Tuukkanen, 80 USPQ 448, 450 (BPAI 1948).  See also North Am. Vaccine, Inc. v. American Cyanamide Co., 7 F.3d 1571, 1585 (Fed. Cir. 1993).  Because the term “comprising” is one of enlargement, it can cause a claim to be broader than the invention.  See In re Fenton, 451 F.2d 640, 642 (CCPA 1971).
The instant invention further recites a polymer having a temperature stability of at least 350oC and 30-80% by volume of the carbon nanotubes over Dang et al.  The instant polymer composite adhesive would act as a heat spreader inherently as taught by [0046] and [0056] of the instant publication US 2020/0165494 A1.
Eckblad et al teach a heat spreader for an electronic assemble comprising 20-60 vol.% of the carbon nanotubes and a polymeric matrix material in abstract and claims 5 and 18.

Reese et al teaches polymer composite materials such as PAEK and PEEK and with 30% carbon nanotubes for use in additive manufacturing in abstract and [0040-0042].
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention to utilize the art well-known heat spreading polymer composite material comprising 20-60% carbon nanotubes taught by Eckblad et al with the commercial carbon nanotubes having a length of 1-10 µm and 0.5-2.0 µm taught by Grunlan et al and with thermally stable polymers such as PAEK and PEEK of Reese et al in Dang et al since Dang et al teach the adhesive comprising a polymeric material and carbon nanotubes and since utilization of the instant amount of the carbon nanotubes and a length thereof and the thermally stable polymers is well-known as taught by Eckblad et al, Grunlan et al and Reese et al absent showing otherwise.
Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945).  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
As to the recited “copper’ as a contact pad of claim 3, the copper is the well-known inexpensive electrical conductor used in semiconductor.wafer.
Further, [0090] of the instant publication US 2020/0165494 A1 teaches that the carbon nanotubes having a length of 1-30 µm yielding the recited maximized CNT’s  taught by Grunlan et al would be expected to yield the recited property.  Also, the above modified polymer composite material would be expected to have the recited CTE of claim 4 since basically it is the same material.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Dang et al (US 2014/0147986 A1) in view of Eckblad et al (US 6,407,922), Grunlan et al (US 9,496,475) and Reese et al (US 2016/0297935 A1), and further in view of CN 105085947 A (Nov. 25, 2015).
The instant claim 3 further recites 0.1-1% of an adhesion promoting coupling agent over Dang et al, Eckblad et al, Grunlan et al and Reese et al discussed above.
English abstract of CN teaches 0.1-0.2 pts. wt. of an adhesion promoting silane coupling agent for improving compatibility between a polymer and the carbon nanotubes.
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention further to utilize the art well-known adhesion promoting silane coupling agent taught by CN in Dang et al, Eckblad et al, Grunlan et al and Reese et al thereof since utilization of the instant amount of an adhesion promoting silane coupling agent for improving compatibility between a polymer and the carbon nanotubes is well known as taught by CN absent showing otherwise.
Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945).  The combination of familiar elements according to known methods is likely KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

				ALLOWANCE
Claims 7 and 8 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE H YOON whose telephone number is (571)272-1128.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






THY/April 20, 2021                                       /TAE H YOON/                                                                      Primary Examiner, Art Unit 1762